EXHIBIT 10.2

 

EXECUTION VERSION

 

GUARANTY

 

dated as of November 7, 2018

 

Section 1.01.                          Guaranty.

 

(a)                                 Subject to the terms and conditions hereof,
including but not limited to Section 1.08 below, Cannae Holdings, Inc. (the
“Guarantor”) hereby, absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether by acceleration, demand or otherwise, of all
present and future obligations payable by Cannae Funding, LLC (the “Obligor”) to
the Administrative Agent, for the benefit of the Lenders on a Pro Rata Basis
(the “Beneficiary”), under the terms of that certain margin loan agreement,
dated as of November 7, 2018 (the “Loan Agreement”), between the Obligor, Credit
Suisse AG, Cayman Islands Branch, as administrative agent, Credit Suisse
Securities (USA) LLC, as calculation agent, and the lenders form time to time
party thereto and the Security Agreement provided that such obligations become
due and payable prior to the Guarantee Termination Date (such obligations, the
“Guaranteed Obligations”).  For the avoidance of doubt, amounts that may be
paid-in-kind shall not be deemed due and payable until they are required to be
paid in cash. Without limiting the generality of the foregoing, the liability of
the Guarantor shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be payable by the Obligor to the Beneficiary under or in
respect of the Margin Loan Documentation giving rise to such Guaranteed
Obligations (collectively, the “Guaranteed Documents”) but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Obligor.  This Guaranty is a
guaranty of payment and not of collection.

 

(b)                                 Each of the Guarantor, and by its acceptance
of this Guaranty, the Beneficiary, hereby confirm that it is the intention that
this Guaranty and the Guaranteed Obligations of the Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of the Debtor Relief
Laws, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Guaranteed Obligations of the Guarantor hereunder.  To
effectuate the foregoing intention, the Beneficiary and the Guarantor hereby
irrevocably agree that the Guaranteed Obligations of the Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Guaranteed Obligations of the Guarantor under this Guaranty not constituting
a fraudulent transfer or conveyance under the Debtor Relief Laws or any
comparable provision of applicable Law.

 

Section 1.02.                          Guaranty Absolute.  The Guarantor
guarantees that its Guaranteed Obligations will be paid in accordance with the
terms of the Guaranteed Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Beneficiary with respect thereto.  The Obligations of the
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of the Obligor under or in respect of the
Guaranteed Documents, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Obligor or whether the Obligor is
joined in any such action or actions.  The liability of the Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional, and the Guarantor
hereby irrevocably waives any defenses (other than payment in full of the
Guaranteed Obligations) it may now have or hereafter acquire in any way relating
to any or all of the following:

 

--------------------------------------------------------------------------------



 

(a)                                 any lack of validity or enforceability of
any Guaranteed Document or any agreement or instrument relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of its Guaranteed Obligations or
any other Obligations of the Obligor under or in respect of the Guaranteed
Documents, or any other amendment or waiver of or any consent to departure from
any Guaranteed Document, including, without limitation, any increase in its
Guaranteed Obligations resulting from the extension of additional credit to the
Obligor;

 

(c)                                  any taking, exchange, release or
non-perfection of the Collateral or any other collateral, or any taking, release
or amendment or waiver of, or consent to departure from, any other guaranty, for
all or any of its Guaranteed Obligations;

 

(d)                                 any manner of application of Collateral or
any other collateral, or proceeds thereof, to all or any of its Guaranteed
Obligations, or any manner of sale or other disposition of any Collateral or any
other collateral for all or any of its Guaranteed Obligations or any other
assets of the Obligor;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of the Obligor, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Obligor or
the Guarantor, or its assets or any resulting discharge of any obligation of the
Obligor or the Guarantor contained in the Guaranteed Documents;

 

(f)                                   any failure of the Beneficiary to disclose
to the Guarantor any information relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of the Obligor
now or hereafter known to the Beneficiary (the Guarantor waiving any duty on the
part of the Beneficiary to disclose such information);

 

(g)                                  the failure of any other Person to execute
or deliver any other guaranty or agreement or the release or reduction of
liability of any other guarantor or surety with respect to its Guaranteed
Obligations; or

 

(h)                                 any other circumstance or any existence of
or reliance on any representation by the Beneficiary that might otherwise
constitute a defense available to, or a discharge of, the Obligor or any other
guarantor or surety other than satisfaction in full of the Obligations.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of the Guarantor’s Guaranteed Obligations is
rescinded or must otherwise be returned by the Beneficiary or any other Person
upon the insolvency, bankruptcy or reorganization of the Obligor or the
Guarantor, all as though such payment had not been made.

 

Section 1.03.                          Waiver and Acknowledgments.

 

(a)                                 The Guarantor hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of its Guaranteed
Obligations and this Guaranty (other than any demand, presentment or notice
expressly required by the Guaranteed Documents) and any requirement that the
Beneficiary protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against the Obligor or any other
Person or any Collateral.

 

2

--------------------------------------------------------------------------------



 

(b)                                 The Guarantor hereby acknowledges that this
Guaranty is continuing in nature and applies to all of its Guaranteed
Obligations, whether existing now or in the future.

 

(c)                                  The Guarantor hereby unconditionally and
irrevocably waives any defense arising by reason of any claim or defense based
upon an election of remedies by the Beneficiary that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Guarantor or other
rights of the Guarantor to proceed against the Obligor, any other guarantor or
any other Person or any Collateral and any defense based on any right of set-off
or counterclaim against or in respect of any Obligations of the Guarantor under
this Guaranty; provided that the Guarantor shall be entitled to exercise or
assert, as the case may be, any right, claim or defense that is available to the
Obligor other than any right, claim or defense arising out of a bankruptcy or
similar proceeding with respect to Obligor.

 

(d)                                 The Guarantor hereby unconditionally and
irrevocably waives any duty on the part of the Beneficiary to disclose to the
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Obligor now or hereafter known by the Beneficiary.

 

(e)                                  The Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
and other accommodations contemplated by the Guaranteed Documents and that the
waivers set forth in this Guaranty are knowingly made in contemplation of such
benefits.

 

(f)                                   The Beneficiary shall not be obligated to
file any claims relating to the Obligations in the event that the Obligor
becomes subject to a bankruptcy, reorganization or similar proceeding, and the
failure of the Beneficiary to so file shall not affect the Guarantor’s
obligations under this Guaranty.

 

Section 1.04.                          Expenses.  The Guarantor will pay on
demand (without duplication) all out-of-pocket expenses, including the
reasonable fees and disbursements of the Beneficiary’s counsel, incurred in the
enforcement or protection of the rights of the Beneficiary under this Guaranty;
provided that the Guarantor shall not be liable for any expenses of the
Beneficiary if no payment under this Guaranty is due.

 

Section 1.05.                          Subrogation.  The Guarantor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against the Obligor or any insider guarantor that
arise from the existence, payment, performance or enforcement of the Guarantor’s
Guaranteed Obligations under or in respect any Guaranteed Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Beneficiary against any other insider guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Obligor or any other insider guarantor, directly or indirectly,
in cash or other property or by set-off or in any other manner, payment or
security on account of such claim, remedy or right, unless and until the date of
termination of the Facility.  If any amount shall be paid to the Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the date of termination of the Facility and (b) the Maturity Date, such
amount shall be received and held in trust for the benefit of the Beneficiary,
shall be segregated from other property and funds of the Guarantor and shall
forthwith be paid or delivered to the Beneficiary in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guarantor’s Guaranteed Obligations and all other amounts payable
by it under this Guaranty, whether matured or unmatured, in accordance with the
terms of the Guaranteed

 

3

--------------------------------------------------------------------------------



 

Documents, or to be held as Collateral for any of the Guarantor’s Guaranteed
Obligations or other amounts payable by it under this Guaranty thereafter
arising.  If (i) all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash and (ii) the Maturity
Date shall have occurred, the Beneficiary will, at the Guarantor’s request and
expense, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by the Guarantor pursuant to this
Guaranty.

 

Section 1.06.                          Payment Free and Clear of Taxes.  Any and
all payments by the Guarantor under this Guaranty shall be made in accordance
with the provisions of this Guaranty, including the provisions of Section 2.10
of the Loan Agreement (and the Guarantor shall make such payments of
Taxes, Indemnified Taxes or Other Taxes to the extent described in Section 2.10
of the Loan Agreement), as though such payments were made by the Obligor.  Any
obligation of the Obligor under Section 2.10 of the Loan Agreement to pay any
additional amounts to, or indemnify, any Lender for any taxes that are required
to be withheld or deducted from payments made to any Lender or to pay for, or
indemnify any Lender for, any stamp and other similar taxes, shall apply mutatis
mutandis (and without duplication) to each Guarantor with respect to this
Guaranty and payments made hereunder.

 

Section 1.07.                          No Waiver; Remedies.  No failure on the
part of the Beneficiary to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

Section 1.08.                          Termination.  This Guaranty shall remain
in full force and effect, and be binding upon the Guarantor and its successors
and permitted assigns, and inure to the benefit of the Beneficiary and its
successors and permitted assigns, until the earlier of (x) the payment in full
in Dollars of all Obligations and the satisfactory performance and/or payment of
all other obligations under the Margin Loan Documentation, and all Commitments
shall have terminated or expired or (y) the date that is one (1) year following
the Closing Date (such date, the “Guarantee Termination Date”); provided,
however, that at any point in time following the date that is eight (8) months
following the Closing Date, at which the “current public information” conditions
set forth in Rule 144(c)(1) under the Securities Act of 1933, as amended, are
satisfied with respect to the Issuer, this Guaranty shall not be enforceable by
the Beneficiary at such time.  For the avoidance of doubt, if at any point prior
to the date that is one (1) year following the Closing Date the “current public
information” conditions set forth in Rule 144(c)(1) under the Securities Act of
1933, as amended, are not satisfied with respect to the Issuer, this Guaranty
shall be enforceable by the beneficiary in accordance with its terms. 
Notwithstanding anything herein or in the Margin Loan Documentation to the
contrary, following the termination in accordance with this Section 1.08 (or at
any time this Guaranty is unenforceable hereunder), the Guarantor shall have no
liability (in contract or otherwise) to the Beneficiary (or its successors or
permitted assigns), including, without limitation, for any breach of, under or
in connection with this Guaranty or any Margin Loan Documentation, including,
without limitation, Articles 3, 5 and 6 of the Margin Loan Agreement.

 

Section 1.09.                          Assignments under this Guaranty.  This
Guaranty shall be binding upon the Guarantor, its successors and assigns, and
inure to the benefit of and be enforceable by the Beneficiary and its permitted
successors, transferees and assigns.  The Guarantor shall have no right to
assign its rights hereunder or any interest herein without the prior written
consent of the Beneficiary.

 

Section 1.10.                          Limitation of Liability.  Notwithstanding
anything to the contrary contained herein or in the Loan Agreement, whether
express or implied, the Guarantor shall in no event be required to pay or be
liable to the Beneficiary for any consequential, indirect or punitive damages,
opportunity costs or lost profits.

 

4

--------------------------------------------------------------------------------



 

Section 1.11.                          GOVERNING LAW; JURISDICITON.  This
Guaranty shall be governed by and construed in accordance with the laws of the
State of New York.  The Guarantor hereby irrevocably consents to, for the
purposes of any proceeding arising out of this Guaranty, the jurisdiction of the
courts of the State of New York and the United States District Court located in
the borough of Manhattan in New York City.

 

Section 1.12.                          Miscellaneous.

 

(a)                                 Defined Terms.  Capitalized terms used but
not defined herein have the respective meaning given to such terms in the Loan
Agreement.

 

(b)                                 Integration. This Guaranty (i) shall
supersede any prior or contemporaneous representation, statements or agreements,
oral or written, made by or between the Guarantor and the Beneficiary with
regard to the subject matter hereof and (ii) may be amended only by a written
instrument executed by the Guarantor and the Beneficiary.

 

(c)                                  Severability. If at any time any one or
more of the provisions contained in this Guaranty should be held invalid,
illegal or unenforceable in any respect, no party hereto shall be required to
comply with such provision for so long as such provision is held to be invalid,
illegal or unenforceable, but the validity, legality and enforceability of the
remaining provisions contained in this Guaranty shall not in any way be affected
or impaired (it being further understood and agreed that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

(d)                                 Counterparts. Delivery of an executed
signature page of this Guaranty by facsimile or other electronic transmission
(e.g. “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

 

(e)                                  WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENTATION OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).

 

Section 1.13.                          Representation and Warranties, The
Guarantor (x) represents and warrants to beneficiary that any representations
and warranties with respect to the Guarantor contained in the Loan Agreement are
true and correct and (y) covenants to the Beneficiary that it will comply with
any covenants in the Loan Agreement expressly applicable to the Guarantor.

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty by its duly
authorized officer as of the day first above written.

 

 

 

 

CANNAE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

 

 

Name:

Michael L. Gravelle

 

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------